Citation Nr: 1750700	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 13-06 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for a neck disorder.

2. Entitlement to service connection for a neck disorder.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California, which denied the issues on appeal. In January 2016, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). 

In his substantive appeal, the appellant requested a Board hearing at his local RO. See 38 C.F.R. § 20.704 (b) (2016). He withdrew his hearing request in writing via November 2014 correspondence to VA. Accordingly, the Board finds that the appellant's request for a hearing on the issues on appeal has been withdrawn. 38 C.F.R. § 20.704 (d) (2016).

In a May 2017 rating decision, the RO granted service connection for a low back disorder (previously addressed as back injury with low back pain) and assigned a 10 percent evaluation effective July 2, 2007. As the Veteran has not disagreed with the disability rating or effective date assigned, such issue is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)



FINDINGS OF FACT

1. An unappealed January 1998 rating decision denied service connection for a neck disorder.

2. Evidence received since the January 1998 rating decision relate to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for a neck disorder.

3. The Veteran does not have a current disability of the neck/cervical spine that manifested during, or as a result of, active military service.

4. Diabetes mellitus is not related to service and did not manifest to a compensable degree within one year of service.

5. Hypertension is not related to service or to any service-connected disability; hypertension did not manifest to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1. The January 1998 rating decision which denied service connection for a neck disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Evidence received since the January 1998 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a neck disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. A neck disorder was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5. Hypertension was not incurred in service and is not presumed to have been incurred in service; hypertension is not proximately due to or a result of service-connected disabilities. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated May 2008 and April 2012. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met, and all identified and authorized records relevant to the matters have been requested or obtained. The available record includes service treatment records, VA treatment and examination reports, Social Security Administration records, and statements in support of the claim. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Neither the Veteran nor his representative has alleged any deficiencies with regard to the examinations afforded to the Veteran. Doucette v. Shulkin, 28 Vet.App. 366 (2017). Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Otherwise, neither the Veteran nor his representative has raised any issues with the duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. New and Material Evidence

Generally, a claim denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108. New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously denied claim.

The January 1998 rating decision denied service connection for a neck disorder. The RO found that the Veteran's claimed neck disorder was not related to active duty service because there were, in pertinent part, no treatment records reflecting a current diagnosis or treatment of a chronic neck disability. Since this decision became final, the Veteran has submitted medical treatment records which note treatment for a neck disorder. 

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claim for a neck disorder. Shade v. Shinseki, 24 Vet. App. 110 (2010). Thus, the claim for a neck disorder is reopened. 

III. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability. 38 C.F.R. § 3.310 (a). Secondary service connection may also be established for a disability which is aggravated by a service connected disability. 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability. Wallin v. West, 11 Vet. App. 509 (1998).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Hypertension and diabetes mellitus are included among the enumerated chronic diseases. 

a. Neck Disorder

The Veteran asserts that his neck condition is etiologically related to active service. Service treatment records are silent concerning any complaints, treatment, or diagnosis of a neck disorder. 

Post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the neck, or chronic symptomatology, within one year of his separation from active duty. The earliest record of complaint associated with the neck is a VA treatment record dated December 2008 which records an earlier VA surgery in 1998. These records note the Veteran's reports of work injuries to his cervical spine which required surgery. In more recent treatment records, the Veteran is consistent with complaints of neck pain; however, none of the treatment records provide a positive etiological link to active service. 

A May 2012 VA examination records the Veteran had a workman's compensation injury to the cervical spine for which he underwent spinal surgery in January 1995 and another accident while moving heavy cabinetry which required additional cervical spine surgery in September 2007. The Veteran showed full range of motion without objective evidence of painful motion. The examiner opined that the disability was less likely than not incurred in or caused by active service and as rationale stated the Veteran's lack of cervical spine pain in service, good range of motion upon examination, and length of time between active service and first complaint of neck pain support that the Veteran's claimed neck disorder is not etiologically related to service. 

A March 2017 VA examination diagnosed the Veteran with spinal fusion of C3, C4, and C5 vertebrae. The Veteran reported constant neck pain since 1997 secondary to herniated intervertebral discs as well as pain in his neck with repetitive turning and rotating. The Veteran did not report flare-ups. The examiner noted that he was unable to test the range of motion of the cervical spine as the Veteran reported being in too much pain to participate in testing. The examiner found normal muscle strength, reflexes, and no muscle atrophy, arthritis, or ankylosis. The examiner opined that it is less likely than not that the Veteran's current cervical spine condition was incurred in or caused by active service, and as rationale for her opinion stated the Veteran's lack of neck/cervical spine issues while in service coupled with his own self-admission of neck pain beginning in 1997, or six years after service, support the opinion that the disability is not etiologically linked to service. X-rays taken of the cervical spine reflected no acute findings. 

Upon review of the record, the Board finds that the competent and credible evidence establishes that the Veteran's claimed neck disorder is not related to his active service. Here, there is insufficient competent and credible evidence that the Veteran's current neck disorder is etiologically related to his in-service injury. In that connection, the May 2012 and March 2017 VA examinations both concluded that the Veteran's neck disorder was far too removed from his service to be related to service. The examiners provided well-detailed rationales for their conclusions. Moreover, there is no evidence to doubt the credibility of the examiners, and the Board finds the opinions probative. Importantly, there is no medical evidence to contradict their findings.

The Board has considered the lay statements of the Veteran asserting active duty service caused his neck disorder. The Board notes that although lay persons are competent to provide opinions on some medical issues, the specific issue of a relationship between a neck disorder and active service is outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record. In this regard, service treatment reports show no complaints or treatments for a neck or cervical disorder. Further, post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of pain or pathology of a neck condition in the year proximately following service. The Veteran himself reported multiple workers' compensation incidents involving his cervical spine and neck which occurred after active service. Two VA examiners found the Veteran's neck disorder was not etiologically linked to active service, and the Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion. The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so. The Board finds the medical examiners' opinions are well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provide specific medical evidence for the opinions rendered. The medical opinions warrant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and service connection for a neck disorder is not warranted. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

b. Diabetes Mellitus 

The Veteran contends that his claimed diabetes mellitus was caused by or are related to active service. 

Service treatment records are silent concerning any mention of diabetes. At the time of his examination for enlistment in April 1990, his urinalysis was noted to be negative for albumin and sugar. On examination for discharge from service in March 1991 he noted "don't know" when asked if his urinalysis was negative for albumin and sugar.

At a VA examination in March 2017, the examiner found that the Veteran did not have a diagnosis of diabetes mellitus. The examiner further detailed that the Veteran did not present with a history of diabetes and was not on any medication or treatment plan for diabetes. 

Medical treatment notes do not reflect a diagnosis of or treatment for diabetes. Private medical lab reports dated March 2017 detail the Veteran's urinalysis as negative for ketones and glucose. 

The Veteran is competent to report some diabetes symptoms, and as noted above, under certain circumstances a layperson is competent to identify a simple medical condition. See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). However, a diagnosis of diabetes is not a simple medical condition that a lay person is competent to identify. Where, as here, there is a question of a diagnosis not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability is present now or was during service. 

Thus, the Board finds that the Veteran is not entitled to service connection for diabetes on a direct service connection basis. See 38 C.F.R. §§ 3.303, 3.304. The May 2017 VA examiner found the Veteran to have no diagnosis of or medical treatment for diabetes. There is simply no competent and probative evidence of record to contradict the examiner's conclusion; medical treatment notes are silent concerning any diagnosis of diabetes. 

Further, the evidence does not support the Veteran's assertions regarding the existence of diabetes. A review of his available service treatment records shows no complaint of diabetes during active service. Post-service evidence also does not support the Veteran's claim for diabetes. In that connection, the Board notes that, despite the Veteran's assertion, the evidence does not establish that he has a diagnosis of diabetes. To that end, the Board notes that the Veteran has not been found to have diabetes on examination. In the absence of proof of an underlying diagnosis of diabetes, there can be no valid claim as to that issue. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of any current diabetes condition, the Board must conclude the Veteran does not currently suffer from any such disability and must thus deny the Veteran's claim as to that particular issue. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for diabetes. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

c. Hypertension

The Veteran asserts that his hypertension is related to service or, alternately, developed secondary to diabetes mellitus. 

As noted above, the Veteran is not service connected for diabetes mellitus. Despite the lack of secondary service connection, service connection based on presumptive service connection or direct service connection may still be established. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service treatment records are silent concerning complaints, diagnosis, or treatment of elevated blood pressure or hypertension. The Veteran's service discharge examination recorded his blood pressure as 120/82. There is also no evidence in the record of hypertension during the additional year beyond service during which, with respect to hypertension, a chronic disease under 38 C.F.R. § 3.309 may manifest and still be entitled to service connection as described above.

A VA examination dated March 2017 records the Veteran's contention of being previously diagnosed with high blood pressure in 2002. The examiner noted that the Veteran was currently on treatment for hypertension and found his blood pressure to read 165/99. The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by active service, and as rationale stated that as the Veteran's service treatment records are negative for reports of hypertension and the Veteran self-reported diagnosis of high blood pressure eleven years post-service, 

VA medical treatment notes reflect a November 2008 diagnosis of elevated blood pressure. The physician found a blood pressure reading of 140/90 and a repeat blood pressure reading of 130/86. At that time, the physician prescribed hypertension treatment for the Veteran and additionally recommended weight loss and exercise. The physician did not opine as to etiology of the diagnosed elevated blood pressure. 

With respect to direct service connection, there is no record of diagnosis of hypertension during active service or within one year after active service, and the March 2017 VA examiner opined that the hypertension is less likely than not related to active service. The VA opinion contains clear conclusions with supporting data as well as a reasoned medical rationale. See Nieves- Rodriguez, 22 Vet. App. at 304 (2008). As such, the Board finds the opinion highly probative. There are no contrary medical opinions of record. Thus, direct service connection is not warranted for hypertension.

With respect to presumptive service connection, the Veteran does not allege, and there is nothing in the record to suggest, that hypertension was manifested within one year of the Veteran's discharge from service. Indeed, the Veteran's service discharge examination measured blood pressure at 120/82, and the Veteran contends that hypertension was first diagnosed in 2002, or 11 years after his service discharge. The record reflects that blood pressure readings of 140/90 and 130/86 were obtained by a VA physician in November 2008, or 17 years after service. See 38 C.F.R. §4.104, Diagnostic Code 7101 (noting, in pertinent part, that the term "hypertension" means that the diastolic blood pressure is predominantly 90 or greater, and that a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days). As such, the preponderance of the evidence is against an award of service connection for hypertension on a presumptive basis.

The Board notes that the Veteran has contended on his own behalf that his hypertension has been caused or aggravated by active service or by his claimed diabetes mellitus. Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno, 6 Vet. App. at 469-70. 

The preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for hypertension. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a neck disorder has been received, the application to reopen this claim is granted.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


